


Exhibit 10.41

 

COMERICA INCORPORATED

RESTRICTED STOCK AWARD AGREEMENT

 

THIS AGREEMENT (the “Agreement”) between Comerica Incorporated (the “Company”)
and NAME (the “Award Recipient”) is effective as of GRANT DATE (the “Effective
Date”).  Any undefined terms appearing herein as defined terms shall have the
same meaning as they do in the Comerica Incorporated 2006 Long-Term Incentive
Plan, as amended and/or restated from time to time (the “Plan”).  The Company
will provide a copy of the Plan to the Award Recipient upon request.

 

WITNESSETH:

 

1.     Award of Stock.   Pursuant to the provisions of the Plan, the Company
hereby awards the Award Recipient, subject to the terms and conditions of the
Plan (incorporated herein by reference), and subject further to the terms and
conditions in this Agreement, XXX Shares of $5.00 par value common stock of the
Company (the “Stock Award”).  The Stock Award is intended to constitute
“long-term restricted stock”, as such term is defined by the Emergency Economic
Stabilization Act of 2008, as amended from time to time, including by the
American Recovery and Reinvestment Act of 2009 (collectively, “EESA”), and the
regulations and guidance promulgated thereunder, as amended from time to time
(the “EESA Guidance”), and the Stock Award shall be subject to all limitations
and restrictions necessary to qualify it as long-term restricted stock
thereunder for the periods required thereunder.

 

2.     Vesting of Stock Award.  Until it is vested, the Stock Award is subject
to forfeiture.  Subject to the terms of the Plan and this Agreement, including
without limitation, paragraph 5, and fulfillment of the employment requirements
in paragraph 4 below, the Stock Award will vest and become free of restrictions
on the fifth anniversary of the Effective Date of this Stock Award. 
Notwithstanding the foregoing, unless otherwise permitted under the EESA
Guidance, even after vesting, the Stock Award may not be transferred until the
Company has repaid any obligation arising from the financial assistance provided
to it under the Capital Purchase Program (the “CPP”) under the Troubled Asset
Relief Program (“TARP”) (other than warrants to purchase common stock), except
that (1) if the Stock Award vests prior to the Company’s repayment of its
obligation arising from the financial assistance provided to it under the CPP
and (2) in such a case, provided that the Award Recipient  has not made an
election under section 83(b) of the Code  with respect to this Stock Award, then
from the date on which the Stock Award vests through December 31 of the calendar
year that includes such vesting date, a portion of the Stock Award shall become
transferable as is reasonably required to pay any federal, state, local or
foreign taxes that are anticipated to apply to the income recognized due to this
vesting, with such portion to be determined by the Company in its sole
discretion.  As soon as administratively feasible after the vesting of the Stock
Award and the satisfaction of any applicable taxes pursuant to paragraph 12 of
this Agreement, the Company will deliver to the Award Recipient (or to the
designated Beneficiary of the Award Recipient if the Award Recipient is not then
living) evidence of his or her ownership (by book entry or certificate), of the
Shares subject to the vested Stock Award for which any applicable taxes have
been paid.

 

3.     Cancellation of Stock Award.   The Committee has the right to cancel for
no consideration all or any portion of the Stock Award in accordance with
Section 4 of the Plan if the Committee determines in good faith that the Award
Recipient has done any of the following:  (i) committed a felony; (ii) committed
fraud; (iii) embezzled; (iv) disclosed confidential information or trade
secrets; (v) was terminated for Cause; (vi) engaged in any activity in
competition with the business of the Company or any Subsidiary or Affiliate of
the Company; or (vii) engaged in conduct that adversely affected the Company. 
The Delegate shall have the power and authority to suspend the vesting of or the
right to receive the Shares in respect of all or any portion of the Stock Award
if the Delegate makes in good faith the determination described in the preceding
sentence.  Any such suspension of a Stock Award shall remain in effect until the
suspension shall be presented to and acted on by the Committee at its next
meeting.  This paragraph 3 shall have no application for the two-year period
following a Change of Control of the Company.

 

4.     Employment Requirements.   Except as provided in this Agreement, in order
to vest in and not forfeit the Stock Award, the Award Recipient must remain
employed by and continue performing substantial services for the Company or one
of its Affiliates until the Stock Award has vested.  If there is a Termination
of Employment for any reason (other than due to death or Disability) before the
Stock Award has vested, the Award Recipient will forfeit the Stock Award as of
the date of the Termination of Employment, unless the Committee determines
otherwise and such determination is permissible under applicable laws, rules and
regulations, including, without limitation, EESA and the EESA Guidance, to the
extent applicable.  If there is a Termination of Employment due to the death or
Disability of the Award Recipient prior to this Stock Award vesting, the Stock
Award will vest as of the date of the Award Recipient’s Termination of
Employment due to death or Disability.

 

--------------------------------------------------------------------------------


 

5.     Effect of a Change of Control.   This Stock Award will vest and become
free of restrictions on the date a Change of Control of the Company occurs,
provided such vesting is permissible under EESA and the EESA Guidance, to the
extent applicable.

 

6.     Nontransferability.  Neither this Stock Award, nor any of the rights
pertaining thereto or under this Agreement, shall be transferable other than by
will or the laws of intestacy until the Stock Award has vested; provided,
however, that the Award Recipient may, in the manner established by the
Committee, designate a Beneficiary to receive any property distributable with
respect to the Stock Award upon the death of the Award Recipient.  Prior to
vesting, this Stock Award and any rights pertaining thereto or under this
Agreement may not be pledged, alienated, attached or otherwise encumbered.  Any
purported pledge, alienation, attachment or encumbrance of the Stock Award or
rights pertaining thereto that is contrary to the provisions of this Agreement
or the Plan shall be void and unenforceable against the Company or any
Affiliate.

 

7.     Voting and Dividends.  Beginning upon the Effective Date, the Award
Recipient shall have the right to vote the Shares underlying the unvested Stock
Award and to receive any cash dividends or cash distributions that may be paid
with respect thereto.  Subject to Section 11(D) of the Plan, in the event of a
stock dividend, stock distribution, stock split, division of shares or other
corporate structure change which results in the issuance of additional Shares
with respect to any Share of the Stock Award prior to such Stock Award having
vested, such additional Shares will be subject to the same restrictions and
vesting requirements as are applicable to such unvested Share of the Stock
Award.

 

8.     No Right to Continued Employment.  Nothing in the Plan or this Agreement
shall confer on the Award Recipient any right to continue in the employment of
the Company or its Affiliates for any given period or on any specified terms nor
in any way affect the Company’s or its Affiliates’ right to terminate the Award
Recipient’s employment without prior notice at any time for any reason or for no
reason.

 

9.     Compliance with Laws and Regulations.  The Stock Award and the obligation
of the Company to deliver the Shares subject to the Stock Award are subject to
compliance with all applicable laws, rules and regulations, including, without
limitation, for the period required by EESA and the EESA Guidance, EESA and the
EESA Guidance, and to receipt of any approvals by any government or regulatory
agency as may be required, and to any determinations the Company may make
regarding the application of all such laws, rules and regulations.  In addition,
the Award Recipient agrees that the Award Recipient’s rights to compensation
under this Agreement and participation in the Company’s other compensation and
benefits arrangements (this Agreement and any and all such arrangements,
collectively, the “Benefit Plans”) will be limited to ensure that such Benefit
Plans comply with and are administered in accordance with the provisions of EESA
and the EESA Guidance for the period required by EESA and the EESA Guidance. 
Accordingly, the Award Recipient hereby (A) acknowledges and understands that
any compensation payable to the Award Recipient under any Benefit Plan,
including without limitation under this Agreement, shall be subject to EESA and
the EESA Guidance to the extent necessary to comply with EESA and the EESA
Guidance, including, without limitation, (x) the potential for clawback of any
bonus, retention or incentive compensation paid or granted to the Award
Recipient under any Benefit Plan based on statements of earnings, revenues,
gains or other criteria that are later found to be materially inaccurate or as
otherwise provided under the EESA Guidance and (y) the potential for the
reduction or elimination of the amounts payable to the Award Recipient under
this Agreement or otherwise as a result of the limitations on golden parachute
payments under EESA and the EESA Guidance and (B) consents to any modifications
and limitations prior to a Change of Control with respect to, and under, the
Benefit Plans to the extent necessary to ensure compliance with EESA and the
EESA Guidance.

 

10.   Binding Nature of Plan.  The Award Recipient agrees to be bound by all
terms and provisions of the Plan and related administrative rules and
procedures, including terms and provisions and administrative rules and
procedures adopted and/or modified after the granting of the Stock Award.  In
the event any provisions of this Agreement are inconsistent with those of the
Plan, the provisions of the Plan shall control, unless the application of the
Plan provision would result in a violation of EESA or the EESA Guidance.

 

11.   Notices.  Any notice to the Company under this Agreement shall be in
writing to the following address or facsimile number:  Human Resources -
Executive Compensation, Comerica Incorporated, 1717 Main Street, MC 6515,
Dallas, TX 75201; Facsimile Number: 214-462-4430.  The Company will address any
notice to the Award Recipient to his or her current address according to the
Company’s personnel files.  All written notices provided in accordance with this
paragraph shall be deemed to be given when (a) delivered to the appropriate
address(es) by hand or by a nationally recognized overnight courier service
(costs prepaid); (b) sent by facsimile to the appropriate facsimile number, with
confirmation by telephone of transmission receipt; or (c) received by the
addressee, if sent by U.S. mail to the appropriate address or by Company
inter-office mail to the appropriate mail code.  Either party may designate in
writing some other address or facsimile number for notice under this Agreement.

 

2

--------------------------------------------------------------------------------


 

12.   Withholding.  No later than the date as of which an amount first becomes
includible in the gross income of the Award Recipient for Federal income tax
purposes with respect to any Shares subject to this Stock Award, the Award
Recipient shall pay to the Company, or make arrangements satisfactory to the
Company regarding the payment of, the minimum statutory amount of Federal, state
and local withholding taxes with respect thereto.  The Award Recipient
authorizes the Company to withhold from his or her compensation to satisfy any
such income and employment tax withholding obligations in connection with the
Stock Award.  The Award Recipient agrees that the Company may delay removal of
the restrictive legend until proper payment of such taxes has been made by the
Award Recipient.  Unless determined otherwise by the Committee, the Award
Recipient may satisfy such obligations under this paragraph 12 by any method
authorized under Section 9 of the Plan.

 

13.   Voluntary Participation.  Participation in the Plan is voluntary.

 

14.   Force and Effect.     The various provisions of this Agreement are
severable in their entirety.  Any judicial or legal determination of invalidity
or unenforceability of any one provision shall have no effect on the continuing
force and effect of the remaining provisions.

 

15.   Successors.     This Agreement shall be binding upon and inure to the
benefit of the successors of the respective parties.

 

IN WITNESS WHEREOF, this Agreement has been executed by an appropriate officer
of Comerica Incorporated and by the Award Recipient, both as of the day and year
first above written.

 

 

COMERICA INCORPORATED

 

 

 

 

 

By:

 

 

Name:

[                                                                                             ]

 

Title:

Executive Vice President

 

 

Corporate Human Resources

 

 

 

 

 

 

AWARD RECIPIENT

 

 

 

 

 

Name: [Insert Award Recipient’s Name]

 

 

3

--------------------------------------------------------------------------------
